Sykes, P. J.,
delivered the opinion of the court.
The decree of the chancellor in this case was affirmed without written opinion. 95 So. 327. It is strenuously insisted in the suggestion of error that the court erred in so doing. The only serious question presented in the record was whether or not the minors, defendants in the case, were properly served with process. If they were, the chancery court committed no reversible error in the decree.
The three" minor defendants were co-defendants with their father, O. W. Baldwin. Each minor was individually served with a copy of the process, and the.father was served with a copy. It is insisted by counsel for appellant (hat *132the father should have been served with one copy for himself as an individual defendant, and with three additional copies, one copy for each minor. The authority relied upon by counsel is Gibson et al. v. Currier et al., 83 Miss. 231, 35 So. 315, 102 Am. St. Rep. 442. In that case it was held that under section 1530, Code of 1880, a copy shall be served on the minor personally, and in addition thereto one upon his father, mother, or guardian. Section 3929, Code of 1906 (section 2936, Hemingway’s Code), reads as follows:
“If the defendant be an unmarried infant, the process shall be served on him personally, and upon his father or mother or guardian, if he have any in this state; but if he be married, process may be served as on an adult. If an unmarried infant be joined as co-defendant with his father or mother or guardian, it shall not be sufficient to summon such infant and his father, or such infant and his mother, or such infant and his guardian, in one process, but one copy of the process shall be served on the infant personally and a copy served personally on such father or mother* or guardian.”
In this case the minors were unmarried and are co-defendants with their father. Under the latter part of this section it is only necessary that one copy of the process be served on each minor personally and one copy on the father.
The suggestion of error is overruled.

Overruled.